Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the two groups would be searchable together.  This is not found persuasive for the reasons set forth in the Office action.  Furthermore, it is noted that the Restriction Requirement mailed 10/19/2020 contained a clear typographical error that included claim 13 with Group I.  Claim 13 clearly indicates the ionic compound of Group II and will be included in Group II.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 2/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh (US 2012/0107697).
Rearding claims 1-4, Roh discloses a composition (such as Chemical Formula 2 or Chemical Formula 4 in paragraph 11) that includes the claimed composition with the fluorinated alkyl group in the cationic species of an ionic liquid along with a pyrrolidine or piperidine ring).
Regarding claim 9, Roh discloses the claimed anion (see paragraph 12).
Regarding claims 10 and 11, Roh further discloses a lithium metal salt with the electrolyte (see paragraph 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 2012/0107697).
Rearding claims 5-8 and 17, Roh does not explicitly disclose the exact claimed structure of formula, but does teach a formula which encompasses all the limitations in these claims.   Roh teaches that the linker1 and linker2 can be ethylene and methylene, respectively, that c>b in the FC and discloses a small number of variations to the R compositions that encompasses all the formulas listed in claim 8.  As such, arriving at the claimed compositions would have been an obvious modification to one of ordinary skill in the art as the ranges of the composition of the prior art encompass, without being excessively broad, the claimed compositions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (Nakamoto et al., "Ether-functionalized Ionic Liquid Electrolytes for Lithium-Air Batteries", Journal of Power Sources, vol. 243, pp. 19-23. 2013.) in view of Roh (US 2012/0107697).
Regarding claims 1 and 12, Nakamoto discloses a lithium-air battery and discloses an electrolyte for this battery which comprises an ionic liquid with a cation (see Fig. 1) which is similar to the claimed composition but is missing the fluorinated alkyl group or FC.
Roh also discloses an electrolyte for a lithium battery (see abstract).
Roh teaches a similar composition of a cation in an ionic liquid of an electrolyte (see Chemical formulas 2 or 4 in paragraph 11).  Roh, however teaches that these cations include a fluorinated alkyl group as this has many benefits which include low volatility, thermal stability and flame retardant (paragraph 30).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the fluorinated alkyl group of Roh to the cation of Nakamoto in order to lower volatility, increase thermal stability and include a flame retardant property in the electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725